DETAILED ACTION
Priority
Applicants’ priority claim to U.S. Application No. 16/043,725 (issued as U.S. Patent No. 10,828,252), filed 07/24/2018, which claims priority to PCT Application No. PCT/US2017/015181, filed 01/26/2017, which claims priority to U.S. Provisional Application No. 62/287,391, filed 01/26/2016, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.
 
Status of the Application
	Applicants’ Preliminary Amendment dated 05/14/2021 and Terminal Disclaimer approved 11/22/2021 are acknowledged.  Claims 61-79 are pending and have been allowed.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  as stated in the parent application (U.S. Application No. 16/043,725), the prior art of record does not teach or fairly suggest the claimed method for increasing the vertical separation of the upper and lower eyelids of an eye of a subject, comprising administering to the exterior 
 Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Claims 61-79 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615